Title: To Thomas Jefferson from Mary Jefferson, 27 February 179[7]
From: Jefferson, Mary
To: Jefferson, Thomas


                    
                        Varina Feb. 27th. 1796 [i.e. 1797]
                    
                    We arrived here, Dear Papa, last thursday without any accident and found my sister and her children in perfect health; she enjoying the satisfaction arising from the consciousness of fulfilling her duty to the utmost extent. But it is one she has always had. It would please you, I am sure, to see what an economist, what a manager she is become. The more I see of her the more I am sensible how much more deserving she is of you than I am, but my dear Papa suffer me to tell you that the love, the gratitude she has for you can never surpass mine; it would not be possible. * * * Adieu, dear Papa. It is one o’clock. The letters go off to-morrow by daylight and I only knew this night that I could write to you or I should have written to Sallie Cropper. Adieu dear Papa; believe me your most affectionate child.
                